DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a non-final, first office action in response to the application filed 16 March 2020. 
The applicant's claim for benefit as a  CON of 13/283,401 (filed 10/27/2011 ; US 10592943) which is a CON of 13/112,955 (05/20/2011 ABN)  which has PRO of US 61/347,066  (filed 05/21/2010).
Claims 1-14 are currently pending and have been examined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-7, 13, 15-19 and 22 of U.S. Patent No. 

Potentially Allowable Subject Matter

As previously noted, Claims 1-14  include potentially allowable subject matter over the prior art. As  potentially allowable subject matter has been indicated, applicant's reply must either overcome all other rejections,  objections or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The closest prior art of record US 5694552, Aharoni hereinafter referred to as  Aharoni  (generally discloses a trade acceptance draft which discloses a specific amount payable on a future date and drawn from a specific account) in view of US 2006/0080111 A1, Homeier-Beals hereinafter referred to as Homeier-Beals (generally discloses a transaction system including an electronic negotiable instrument including an encryption feature) further in view of  US 2003/0225708 Al Park et al.  hereinafter referred to as Park (generally discloses printing and presenting checks/negotiable instruments including applying a hash function to data) and US 2001/0016838  Landrock hereinafter referred to as Landrock  (generally discloses electronic negotiable documents with a public-secret key pair for signing and verifying and a unique document carrier identifier)
Even though the prior art of record discloses the general concepts cited above, the prior art of record fails to teach an electronic negotiable instruments system with a backup/secondary database. The specific claim language that the prior art of record fails to teach is:
applying a function to data of the first electronic record that produces output data that varies with variations in the first electronic record data, and 
storing the output data separately from the first electronic record in memory,
wherein each said performance, being for a respective said payment obligation, respective said supplier, respective said buyer, and respective said first financial institution comprises a respective set of steps of receiving information, presenting the payment obligation. receiving an offer to sell, presenting the offer, receiving an acceptance, creating a negotiable instrument as a respective said first electronic record, storing an electronic indorsement in the first electronic record, applying a function, and storing the output data separately, and 
wherein each said identifier is unique among said identifiers stored in a plurality of said first electronic records created by the multiple performances of the creating step, 
wherein the method also comprises the step of creating a plurality of second electronic records, wherein each second electronic record replicates the supplier identification, financial institution identification, payable date, payment value, electronic signature, and identifier of a respective said first electronic record of the plurality of first electronic records; and 
controlling access by the parties to the pluralities of first electronic records and second electronic records so that said access is to one but not both of the plurality of first electronic records and the plurality of second electronic records.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on M-F 9 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691